



COURT OF APPEAL FOR ONTARIO

CITATION: Hincks v.
    Gallardo, 2014 ONCA 494

DATE: 20140626

DOCKET: C56581

Gillese, van Rensburg and Hourigan JJ.A.

BETWEEN

Wayne Trevor Hincks

Applicant

(Respondent in Appeal)

and

Gerardo Gallardo

Respondent

(Appellant in Appeal)

and

Attorney General of Canada, Attorney General of Ontario, and
    Egale Canada Inc.

Interveners

Michael G. Cochrane, for the appellant

No one appearing for the respondent

Cynthia Petersen and Christine Davies, for the Intervener,
    Egale Canada Inc.

Courtney Harris, for the Intervener, Attorney General of
    Ontario

No one appearing for the Intervener, the Attorney
    General of Canada

Heard: May 6, 2014

On appeal from the order of Justice Ruth E. Mesbur of the
    Superior Court of Justice, dated January 7, 2013, with reasons reported at 2013
    ONSC 129.

Hourigan J.A.:

OVERVIEW

[1]

On October 21, 2009, the appellant, Mr. Gallardo, and the respondent,
    Mr. Hincks, entered into a civil partnership under the United Kingdoms
Civil
    Partnership Act 2004
(U.K.), c. 33
(
CPA
)
. At that time, as a same-sex couple, they were not
    permitted to marry in the United Kingdom. The civil partnership regime then
    extant operated as a separate but equal system exclusive to same-sex couples and
    was the legal equivalent of marriage under U.K. law.

[2]

A short time after entering into their civil partnership, the parties
    moved to Ontario. A year later, they separated. The appellant commenced and
    then discontinued an application in the Superior Court seeking a divorce and
    other relief pursuant to the provisions of the
Divorce Act
,

R.S.C. 1985, c. 3
(the 
DA
) and the
Family Law
    Act
, R.S.O. 1990, c. F.3
(the
    
FLA
).

[3]

After the appellant discontinued his application, the respondent brought
    an application in which he, too, sought relief under those statutes. However, Mr. Gallardo
    then took the position that the parties were not spouses under the
DA
and
    the
FLA
.
Consequently, he argued that the respondent did not
    have the rights of a spouse under either statute.

[4]

The motion judge issued a declaratory order that the parties civil
    partnership is a marriage as defined by the
Civil Marriage Act
, S.C.
    2005, c. 33 (
CMA)
, and that the parties are spouses as defined
    by the
DA
and s. 1 of the
FLA
.  Mr. Hincks appeals, alleging
    multiple errors of fact and law by the motion judge.

[5]

As I will explain, I do not accept his submissions. I agree with the
    conclusions reached by the motion judge, and with her very thorough and
    thoughtful reasons. Her interpretation of the terms spouses and marriage is
    entirely consistent with one of the fundamental purposes of the
DA
and
    the
FLA
 that is, to provide an equitable and certain process for
    resolving economic issues on the dissolution of a conjugal relationship. To the
    extent that any ambiguity exists in the relevant legislation, the motion
    judges interpretation is consistent with
Charter
values and should be
    preferred.

[6]

Accordingly, I would dismiss the appeal.

FACTS

[7]

Mr. Gallardo and Mr. Hincks are Canadian citizens. They met in Ontario
    in August 2009. Shortly after, they began a relationship.

[8]

Mr. Hincks, who is also a U.K. citizen, asked Mr. Gallardo to live with
    him in England. In October 2009, Mr. Gallardo travelled to the U.K. on a Civil
    Partnership Entry Visa.

[9]

On October 21, 2009, in London, England, the parties entered into a
    civil partnership under the
CPA
. To become civil partners, Mr. Hincks
    and Mr. Gallardo provided documents to show that neither of them was
    already married nor a civil partner in another union. Mr. Hincks and Mr.
    Gallardo were then interviewed separately to ensure that their relationship was
    genuine and that they understood their rights and responsibilities as civil partners.
    To formalize their union, the parties signed a civil partnership document in
    the presence of a registrar and two witnesses.

[10]

In
    2009, same-sex couples could not marry in the U.K. However, according to two
    expert witnesses who provided evidence on the motion, the
CPA
created a
    parallel regime to marriage that provided same-sex partners with the same legal,
    financial, and practical benefits and burdens as married spouses.

[11]

On
    January 15, 2010, the parties relocated to Toronto. Over the following year, the
    parties relationship deteriorated and by February 2011 the relationship had ended.

[12]

On
    February 28, 2011, Mr. Gallardo served an application for divorce on Mr. Hincks.
    In support of his application, Mr. Gallardo swore an affidavit in which he deposed
    that he and Mr. Hincks were married in England on October 21, 2009. On March 3,
    2011, Mr. Gallardo withdrew his application.

[13]

In
    March 2011, Mr. Hincks commenced his own divorce application. He claimed divorce,
    equalization of net family property, and spousal support. Alternatively, Mr.
    Hincks claimed spousal support under the
FLA
.

[14]

After
    receiving Mr. Hincks application, Mr. Gallardo took the position that the
    parties were not married and that the application disclosed no cause of action.
    Mr. Hincks then moved for a declaration that the parties civil partnership is
    a marriage under the
CMA
.

[15]

The
    motion came before Grace J. of the Superior Court of Justice in April 2011. Believing
    that the requested declaration had ramifications beyond the parties, Grace J. ordered
    that the Attorney General of Canada and the Attorney General of Ontario should
    be given notice of and an opportunity to intervene in the proceeding. Both Attorneys
    General elected to intervene, and the motion was heard in October 2012.

THE DECISION BELOW

[16]

The
    motion judge first considered the very different constitutional and legislative
    frameworks in Canada and the U.K. regarding marriage. She stated, at paras. 27-30
    and 36:

The issue of whether the former common law definition of
    marriage as "the voluntary union for life of one man and one woman, to the
    exclusion of all others" was discriminatory against same-sex couples came
    before the Ontario Court of Appeal in
Halpern v. Canada (Attorney General)
(2003), 65 O.R. (3d) 161. There, the court expressly held that "separate
    but equal" partnership legislation that fell short of marriage was
    contrary to Canada's public policy, was discriminatory and violated the
    equality guarantees of our
Charter
.

The court in
Halpern
specifically found that same-sex
    couples were excluded from the fundamental societal institution called
    marriage, saying:

Based on the foregoing analysis, it is our view that the
    dignity of persons, in same-sex relationships is violated by the exclusion of
    same-sex couples from the institution of marriage. Accordingly, we conclude
    that the common-law definition of marriage as "the voluntary union for
    life of one man and one woman to the exclusion of all others" violates
s. 15(1)
of the
Charter
.

As a result, the court struck down the former definition of
    marriage and reformulated it as "the voluntary union for life of two
    persons to the exclusion of all others". This new definition of marriage
    has effectively been codified in the
Civil Marriage Act
,
    which also codifies in the Preamble the policy statements the courts have
    enunciated in
Halpern
and elsewhere.

To the contrary, the United Kingdom has followed a different
    policy path. There, a civil partnership is the only method by which gay people
    can change their legal status from single to something different. They are not
    permitted to marry; instead, the U.K. has developed a parallel but equal system
    exclusively for the gay community. In the U.K., a civil partnership and a
    marriage are legally equal. They are considered substantively equal. This was
    confirmed by the High Court of Justice, Family Division in the U.K. in
Wilkinson
    v. Kitzinger
.



The court's conclusion in
Wilkinson
is, of course,
    completely contrary to the Ontario Court of Appeal's conclusion in
Halpern
concerning Canadian values, public policy and the
Charter
's
    equality rights. Indeed, Canada's
Civil Marriage Act
codifies these very principles in its Preamble, where it says, among other
    things:

WHEREAS only equal access to marriage for civil purposes
    would respect the right of couples of the same-sex to equality without
    discrimination and civil union, as an institution other than marriage, would
    not offer them that equal access and would violate their human dignity, in
    breach of the
Canadian Charter of Rights and
    Freedoms
; . . . . .

AND WHEREAS in order to reflect values of tolerance, respect
    and equality consistent with the
Canadian Charter of Rights and
    Freedoms
, access to marriage for civil purposes should be
    extended by legislation to couples of the same sex[.]

[17]

After
    considering these distinct marriage regimes, the motion judge concluded that to
    do anything other than recognize the parties civil partnership as a marriage
    would run contrary to the express values of Canadian society, expressed in
    both case law, and the statute itself and would constitute impermissible
    discrimination: at para. 37.

[18]

The
    motion judge went on to carefully consider each of the arguments raised by Mr.
    Gallardo. She rejected, as being contrary to public policy and
Charter
values, his argument that a U.K. civil partnership cannot be considered a
    marriage because it is not recognized as such under U.K. law.

[19]

She
    found that the order sought would not transform civil partnerships under
    provincial legislation elsewhere in Canada into marriages because, under Canadian
    law, the parties had a choice to marry.

[20]

Similarly,
    she rejected the applicability of the Supreme Court of Canadas decision in
Nova
    Scotia (Attorney General)
v.
Walsh
, 2002 SCC 83, [2002] 4 S.C.R.
    325, where the court found that opposite-sex couples had a choice to marry or cohabit
    and that to impose the rights and obligations of a married spouse on a person
    who had chosen to cohabit would violate the persons autonomy. The motion judge
    found that those principles were not in issue in this case because, in the
    U.K., the parties did not have the choice to marry. Indeed, she found that
    failing to recognize a civil partnership as a marriage would thwart the very
    choice the parties made to enter into the functional equivalent of a marriage:
    at para. 53.

[21]

The
    motion judge was also careful to restrict the scope of her order. She stated,
    at para. 54:

As I see it, recognition of this civil partnership would extend
    only to a civil partnership sharing these particular characteristics; namely, I
    would limit recognition only to circumstances where same-sex marriage is
    prohibited, and the state-authorized alternative, namely, the civil
    partnership, is essentially identical to marriage except in name, and is
    restricted only to same-sex couples.

[22]

Mr.
    Gallardo argued that the parties were free to marry in Ontario if they wished
    to be married spouses instead of continuing on as civil partners. The motion
    judge rejected this argument, finding that the requirement to enter into
    another ceremony would have significant consequences on fixing the valuation
    date for the division of property under the
FLA
.

[23]

On
    the issue of forum shopping, the motion judge recognized the possibility that
    the order sought could encourage similarly situated parties to forum shop and choose
    the more generous rights available to married spouses in Ontario. However, she
    noted that forum shopping is not uncommon in family law and concluded that it was
    not a valid reason to decide that the parties civil partnership could not be
    treated as a marriage.

[24]

Finally,
    the motion judge rejected the argument that, because Mr. Hincks could
    proceed with a dissolution proceeding in the U.K., it was unnecessary to
    provide him with a right to do so under the
DA
. She found that such an
    interpretation of the
DA
would be discriminatory because it would
    require same-sex couples, but not opposite-sex couples, to seek relief in the
    U.K.

[25]

After
    rejecting the arguments raised by Mr. Gallardo, the motion judge considered and
    adopted the statutory interpretation arguments advanced by the intervener, the
    Attorney General of Ontario. She stated, at paras. 73 and 78-80:

Ontario takes the position that the parties here undertook a
    formal event that changed their legal status from single to partner, while also
    living in a relationship that is "functionally equivalent to a married
    spouse under the
Family Law Act
,
    including the mutual expectation of an equitable division of family property
    upon dissolution of their relationship". In support of this proposition,
    Ontario points to the expert evidence filed by the parties and Canada. The
    experts agree that a U.K. civil partnership provides equivalent rights and
    responsibilities to those which arise from marriage in English law, and is
    equivalent to marriage in all but name. These equivalent rights and
    responsibilities include not only the right to dissolution, but also to
    financial and property relief that is identical to that available to divorcing
    married spouses under U.K. law.



Ontario suggests it would therefore be illogical to exclude
    this civil partnership from the definition of "spouse" when this
    same-sex union would be a legal marriage if performed in Ontario, while
    recognizing as spouses parties to foreign polygamous marriages that would not
    be legal marriages if performed in Ontario.

Ontario argues that an interpretation that would recognize
    these parties as "spouses" under
s. 1
of the
Family Law Act
would be consistent with the objectives of the Act set out in its Preamble. The
    objectives emphasize marriage as an economic partnership, equality between the
    spouses and an equitable settlement upon the "breakdown of the
    partnership".

When the parties entered into their civil partnerships, they
    voluntarily chose to be governed by an equivalent statutory regime to the one
    applying to married spouses in the U.K. They chose an economic partnership with
    equal rights and responsibilities to those of U.K. married spouses on the
    breakdown of their partnerships. Ontario has no mechanism for "same-sex
    civil partnerships", but rather a single statutory regime that applies equally
    to all married spouses, whether same-sex or opposite-sex. I agree with
    Ontario's argument that when one applies the modern approach of statutory
    interpretation to the definition of "spouse" in
s. 1
of the
Family Law Act
,
    and "broadly and liberally" construes it according to the objectives
    of the Act, these parties must be considered "spouses" under
s. 1
.

THE ISSUES

[26]

This
    appeal raises the following issues:

(i) Did the
    motion judge err in law in her interpretation of the terms spouses and
    marriage under the
FLA
and the
DA
?

(ii) Did the
    motion judge make a palpable and overriding error in finding that the parties
    intended to change their status to the equivalent of marriage?

(iii) Did
    the motion judge err in law in failing to consider the effect of new U.K.
    marriage legislation?

(iv) Did the
    motion judge err in law in failing to consider the fact that the respondent
    could enforce his rights under Part IV of the
FLA
?

ANALYSIS

(i) Interpretation of Spouses and Marriage

[27]

At
    its essence, this case is one of statutory interpretation. The modern approach
    to statutory interpretation articulated by the Supreme Court of Canada requires
    a court to consider the words of a statute in their entire context and in
    their grammatical and ordinary sense harmoniously with the scheme of the Act,
    the object of the Act, and the intention of Parliament":
Montréal (City) v. 2952-1366 Québec Inc
.,
    2005 SCC 62, [2005] 3 S.C.R. 141, at paras. 9-12, citing
Rizzo & Rizzo

Shoes Ltd. (Re)
, [1998] 1 S.C.R. 27,
    at para. 21.

[28]

The
    interpretation by the motion judge of the terms spouses and marriage is
    entirely consistent with the modern approach mandated by the Supreme Court of
    Canada. Her interpretation achieves one of the fundamental purposes of the
DA
and the
FLA
: it provides the parties with an equitable and certain
    process for resolving their economic issues arising out of the dissolution of
    their relationship. In contrast, the interpretation urged upon us by the
    appellant would result in the parties being effectively treated as legal strangers
    under the legislation and would force them to assert their economic claims
    through more limited and less predictable means, such as trust claims.

[29]

Under
    the
FLA
, parties to relationships that are both formally and
    functionally equivalent to marriage may be considered spouses under s.1 of the
    Act. Parties who have undergone a marriage ceremony or event in good faith but
    did not have the capacity to enter into the marriage (e.g. by reason of
    prohibited degrees of consanguinity) may still be considered spouses for the
    purposes of the
FLA
. Similarly, parties to a voidable marriage may
    also be considered spouses, as will spouses to a polygamous marriage if the
    marriage was celebrated in a jurisdiction that recognizes such unions as
    legally valid. The appellants interpretation of the legislation would result
    in an anomalous situation where parties to marriages that are not legal in
    Canada, such as polygamous marriages, can be considered spouses but parties to
    same-sex marriages, which are legal in Canada, cannot be considered spouses.
    This type of illogical result must be avoided.

[30]

The
    appellant submits that the motion judges decision has the effect of forcing
    the parties into a non-consensual marriage and is, therefore, contrary to
Nova
    Scotia (Attorney General) v. Walsh
. I agree with the analysis of the
    motion judge on this issue. The appellants argument fails to recognize that
    there is a fundamental difference between couples who choose not to marry and
    instead cohabit and the parties in this case, who chose not to cohabit and
    instead entered into a status that was the equivalent to marriage for same-sex
    couples. There is, in these circumstances, no element of coercion or impairment
    of personal autonomy.

[31]

The
    appellant makes the
in terrorem
argument that by declaring a U.K.
    civil partnership to be the equivalent to marriage for the purpose of the
DA
and the
FLA
, the motion judge has called into question the
    constitutionality of all Canadian civil partnerships. In his submission, if
    civil partnerships are marriages, then civil partnerships are
ultra vires
the jurisdiction of the provinces. This argument is fundamentally flawed because
    it fails to recognize that civil partnerships in Canada are available to both
    same-sex and opposite-sex couples. They are, therefore, not the equivalent of
    U.K. civil partnerships that are restricted only to same-sex couples. The
    appellants floodgates argument also fails to recognize that the motion judge
    was very careful to restrict the scope of her order.

[32]

In
    a lengthy section of his factum the appellant argues that declaring that a
    civil partnership under the
CPA
is not a marriage would be in accord
    with s. 15 of the
Charter
. No declaration of invalidity was granted by
    the motion judge pursuant to s. 52 of the
Constitution Act, 1982
. Therefore,
    a consideration of
Charter
values arises in this case only in the
    context of resolving a statutory ambiguity. Where an ambiguity arises, it is a
    well-established principle of statutory interpretation that a court should
    prefer an interpretation that is consistent with
Charter
values and
    reject an interpretation that is inconsistent with
Charter
values:
Bell ExpressVu Limited Partnership v. Rex
,
    2002 SCC 42, [2002] 2 S.C.R. 559, at paras. 62-64. It is clear that the motion
    judge, in conducting her statutory interpretation analysis, sought to interpret
    the relevant legislation in a manner that was consistent with
Charter
values. There was no error in this regard.

(ii) Intention of the Parties to Change Their Status

[33]

The
    appellant submits that the motion judge made a palpable and overriding error in
    finding that the parties intended to change their status to the equivalent of being
    married. In furtherance of this submission, the appellant relies on his
    affidavit evidence to the effect that he viewed the civil partnership as a
    first step of a long-term plan to finalize the couples relationship status.
    The appellant also submits that the parties decision not to marry in Ontario
    is consistent with his position that the parties viewed their civil union as a
    transitory status that was not equivalent to marriage.

[34]

This
    submission is premised on the notion that the parties subjective intent regarding
    the effect of entering into a civil partnership is relevant to the courts
    statutory interpretation analysis. However, the subjective intention of the
    parties is only relevant to the issue of whether the civil partnership was
    voluntary. There was no evidence that either party entered the civil
    partnership under duress or fraud, nor was there evidence that either party lacked
    the capacity to appreciate the legal consequences of their actions. In the
    absence of such evidence, the court must consider the legal effect of the
    union, which, according to the expert evidence, was to bestow upon the parties
    all the rights and responsibilities of

marriage
.

(iii) New U.K. Marriage Legislation

[35]

The
    appellant criticizes the motion judge for failing to consider the U.K.s recent
    passage of the
Marriage (Same Sex Couples) Act 2013
(U.K.), c. 30 (the
U.K.
    Marriage
Act
). The
U.K. Marriage
Act
legalizes same-sex
    marriage in England but preserves the existing civil partnership regime. The
    appellant argues that the
U.K. Marriage
Act
supports his
    submission that the parties choice to become civil partners is distinct from
    the choice to marry, and that this distinction has been recognized by the U.K.
    Parliament.

[36]

The
    motion judge can hardly be faulted for failing to take into account legislation
    that had not been enacted at the time of the motion, which was heard in October
    of 2012, or at the time of the release of her reasons, which occurred on
    January 7, 2013. The
U.K. Marriage
Act
was introduced as a bill
    on January 24, 2013 and received Royal Assent on July 17, 2013. As of the date
    of this judgment, not all provisions of the
U.K. Marriage
Act
are
    fully in force. In any event, even if all parts of the
U.K.

Marriage
    Act
were fully in effect, it would make no difference to the result because
    the parties relationship was only ever governed by the legislative scheme in
    place at the time they entered into their civil union.

(iv)

Domestic Contract and Part
    IV of the
FLA


[37]

The
    appellant submitted that the motion judge erred in law by failing to consider
    the fact that the respondent could enforce his rights under Part IV of the
FLA
.
    That part of the legislation deals with domestic contracts. The appellant
    asserted that a civil union qualifies as a foreign domestic contract and can be
    enforced under s. 58. Counsel for the appellant opined that this was the
    appropriate remedy for the respondent to pursue his rights on the dissolution
    of the parties civil partnership and that other similarly situated parties
    should do the same in the future.

[38]

Before
    considering the merits of this argument, it is worth noting that this
    submission was not found in the appellants factum. No case law was provided to
    assist the court in considering this part of the
FLA
. Counsel for the
    two interveners were placed in the unfortunate position of having to respond impromptu
    to this submission. Although the manner in which this argument was made is very
    concerning, in the end it makes no practical difference because the argument is
    meritless.

[39]

A
    domestic contract is distinct from a U.K. civil partnership. The terms of a
    civil partnership are not subject to bargaining between the parties but imposed
    upon them by the state. In contrast, domestic contracts imply some form of
    private ordering and bargaining between the parties, outside of the statutory
    regime: Mary Jane Mossman,
Families and the Law: Cases and Commentary
(Concord,
    ON: Captus Press, 2012), at p. 363. Domestic contracts allow spouses to
    substitute a consensual regime for the statutory regime that would otherwise be
    imposed on them:
Hartshorne v. Hartshorne
, 2004 SCC 22, [2004] 1
    S.C.R. 550,
per
Bastarache J., at para. 1.

[40]

Both
    the
FLA
and the
CPA
recognize this distinction and permit
    parties to make private contracts thereunder. Treating a U.K. civil partnership
    as a domestic contract would fail to give effect to this distinction under both
    the Ontario and U.K. laws, especially since the parties had the opportunity to
    contract privately in the U.K. but chose not to do so.

[41]

It
    is evident from the plain meaning of the wording of Part IV that these
    provisions of the
FLA
are intended to deal with agreements entered into
    by individuals. They are fundamentally different from civil partnerships under
    the U.K. legislation. Those partnerships are intended to have the effect of
    changing the legal status of the parties. They engage the power of the state to
    sanction such relationships and they require state involvement to bring about
    their termination. These are not mere contracts between parties.

[42]

Even
    if the language of Part IV of the
FLA
could be construed in the manner
    suggested by the appellant, thus giving rise to an ambiguity, I would decline to
    adopt the appellants interpretation. The notion of requiring same-sex couples
    to enforce their rights through this cumbersome and ill-suited process is in
    effect the same as sanctioning a separate but equal regime for same-sex couples.
    Such a parallel regime has been expressly rejected by this court in
Halpern
and is inconsistent with
Charter
values.

CONCLUSION

[43]

I
    would dismiss the appeal.  The parties have agreed that no costs should be
    awarded on the appeal. Accordingly, there will be no costs.

Released: June 26, 2014 EEG

C.
    W. Hourigan J.A.

I
    agree E.E. Gillese J.A.

I
    agree K. van Rensburg J.A.


